Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 1 of 36
Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 2 of 36
Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 3 of 36




                      Exhibit 1
    Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 4 of 36




Category 1-Pleadings, Briefs, Etc.

  Date           Professional   Narrative                 Hours Hourly    Value    LR
                                                                Rate               54A
                                                                                   Code
  7/18/2012      SJT            Review First Amended      2.50   310.00   775.00   1
                                Complaint; intra-office
                                conference regarding
                                suit and plan moving
                                forward.
  7/31/2012      SJT            Intra-office conference   1.0    310.00   310.00   1
                                to discuss motion to
                                unseal record and three
                                prongs of motion to
                                dismiss argument;
                                review Thayer internet
                                article; email from
                                Kyle.
  8/8/2012       SJT            Intra-office emails       .20    310.00   62.00    1
                                regarding status.




  8/14/2012      SJT            Preparation of            .10    310.00   31.00    1
                                appearance; emails
                                regarding same.


  8/15/2012      SJT            Received voice            .20    310.00   93.00    1
                                message from Tiffany
                                regarding request for
                                oral argument; review
                                Local Rule 7 and
                                respond to inquiry;
                                email from Tiffany
                                with unresisted motion
                                for additional time;
                                received order granting
                                extension to 11/30/12.
  9/18/2012      SJT            Email with three pro      .20    310.00   62.00    1
                                hac vice admission
                                motions; email to
                                counsel with
                                comments.
  Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 5 of 36




9/19/2012    SJT        Telephone conference       .80   310.00   248.00   1
                        with Tiffany regarding
                        extension, telephone
                        conference with Russ
                        Hixson regarding
                        extension to 10/31;
                        email to Tiffany;
                        received updated pro
                        hac vice motions;
                        attention to same.
9/20/2012    SJT        Review filed pro hac       .10   310.00   31.00    1
                        vice motions


9/24/2012    SJT        Received notice of         .20   310.00   62.00    1
                        receipt of pro hac vice
                        fees; received order
                        granting pro hac vice
                        motions; received voice
                        message from Tiffany
                        regarding status of
                        extension request.
9/25/2012    SJT        Received letter from       .20   310.00   62.00    1
                        Russ Hixson regarding
                        extension; emails to
                        and from Tiffany.
9/26/2012    SJT        Received draft motion      .20   310.00   62.00    1
                        and review; emails with
                        Tiffany regarding
                        comments.
10/1/2012    SJT        Review plaintiff’s         .30   310.00   93.00    1
                        resistance to motion for
                        extension of time;
                        email from Tiffany.
10/5/2012    SJT        Received order             .10   310.00   31.00    1
                        granting motion for
                        additional time to move
                        or plead.
10/17/2012   SJT        Review declination         .20   310.00   62.00    1
                        letter and related
                        emails.
10/25/2012   SJT        Review draft in support    .90   310.00   279.00   1
                        of motion to dismiss.
  Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 6 of 36




10/29/2012   SJT        attention to filing of    .10   310.00   31.00    1
                        motion to dismiss and
                        brief.
11/6/2012    SJT        Emails from and to        .10   310.00   31.00    1
                        Tiffany regarding
                        extension.
11/15/2012   SJT        Received voice            .80   310.00   248.00   1
                        message regarding
                        resistance due date;
                        attention to court-
                        generated due date of
                        11/16/12; intra-office
                        conference; review
                        resistance and 20-page
                        brief in support of
                        resistance.
11/16/2012   SJT        Email from Tiffany        .10   310.00   31.00    1
                        regarding extension for
                        reply.
11/26/2012   SJT        Several emails            .30   310.00   93.00    1
                        regarding extension of
                        time for scheduling
                        order due to pending
                        motion to dismiss;
                        review plaintiff’s
                        statement of interest.
11/27/2012   SJT        Review draft reply and    .30   310.00   93.00    1
                        respond.


12/28/2012   SJT        Review ruling on          .40   310.00   124.00   1
                        motion to dismiss.



1/25/2013    SJT        Review motion for pro     .40   .40      128.00   1
                        hac vice admission for
                        two DC attorneys from
                        Alliance Defending
                        Freedom; review order
                        granting motion; intra-
                        office emails; review
                        Motion to Alter
  Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 7 of 36




1/28/2013   SJT         Review Plaintiff’s         .70   320.00   224.00   1
                        Brief and Declarations.



2/4/2013    SJT         Review Susan Thayer’s      .10   320.00   32.00    1
                        attachment to
                        declaration with 110
                        specific names.
2/7/2013    SJT         Review resistance to       .40   320.00   128.00   1
                        motion to amend or
                        alter judgment; email
                        comments regarding
                        same.
2/22/2013   SJT         Review Thayer’s reply.     .20   320.00   64.00    1




2/27/2013   SJT         Review Judge Jarvey’s      .40   320.00   128.00   1
                        order denying post-
                        judgment relief; email
                        from Tiffany regarding
                        same.

3/13/2013   SJT         Review Notice of           .20   320.00   64.00    1
                        Appeal and Appellant
                        Form A.


3/20/2013   SJT         Review Supplemental    .10       320.00   32.00    1
                        Notice of Appeal Form.



3/27/2013   SJT         Received Clerk’s letter    .20   320.00   64.00    1
                        and briefing
                        scheduling; attention to
                        named appellant and
                        appellee; review
                        revised briefing
                        scheduling reflecting
                        Thayer as appellant;
                        email to T. Amlot
                        regarding filings.
  Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 8 of 36




3/29/2013   SJT         Review Norton and            .10    320.00   32.00    1
                        Hixson appearances in
                        Eighth Circuit.




4/4/2013    SJT         Review corporate             .10    320.00   32.00    1
                        disclosure; draft
                        appearance and file
                        with court.




4/9/2013    SJT         Email from Norton            .10    320.00   32.00    1
                        regarding joint
                        appendix; email from
                        Jonathan Wilson
                        clarifying same.


4/10/2013   SJT         Email from T. Amlot          .30    320.00   96.00    1
                        regarding joint
                        appendix; review
                        Thayer’s method of
                        appendix, designation
                        of appendix and
                        certificate of transcript.
5/6/2013    SJT         Attention to notice          .70    320.00   224.00   1
                        from 8th Circuit;
                        review Appendix;
                        review Brief.
5/20/2013   SJT         Emails with Tiffany       .20       320.00   64.00    1
                        regarding request for
                        extension of time to file
                        brief.
6/17/2013   SJT         Review draft appellee        1.40   320.00   448.00   1
                        brief and note
                        comments; intro-office
                        conference regarding
                        brief; review changes
                        and email to Denton.
  Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 9 of 36




6/18/2013    SJT        Emails regarding use of .30      320.00   96.00   1
                        regulations in
                        addendum; review 8th
                        Circuit Rule 28A.
6/19/2013    SJT        Review PPH’s filed      .20      320.00   64.00   1
                        brief and addendum.


6/20/2013    SJT        Attention to filed brief   .20   320.00   64.00   1
                        and addendum.


7/13/2013    SJT        Review notice              .20   320.00   64.00   1
                        regarding oral
                        argument dates and
                        emails regarding same;
                        review letter to court
                        regarding availability.
7/15/2013    SJT        Review Thayer’s reply      .30   320.00   96.00   1
                        brief.



10/18/2013   SJT        Received order setting     .20   320.00   64.00   1
                        oral argument for
                        November 20 in
                        Omaha; attention to
                        same.
10/25/2013   SJT        Email to Attorney          .20   320.00   64.00   1
                        Amlot regarding three
                        panel court; email to
                        Jonathan Wilson.

11/13/2013   SJT        Telephone conference       .30   320.00   96.00   1
                        with Tiffany Amlot
                        regarding three judges
                        and 8th Circuit
                        protocol.
1/30/2014    SJT        Review Rule 28(j)          .10   330.00   33.00   1
                        filing - Dunn v.
                        Memorial Hospital.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 10 of 36




2/4/2014    SJT         Review Thayer’s         .10     330.00   33.00    1
                        Response to 28(j)
                        citation.



8/29/2014   SJT         Review 8th circuit      .50     330.00   165.00   1
                        decision and letters
                        from clerk.



9/18/2014   SJT         Intra-office conference .30     330.00   99.00    1
                        regarding further
                        proceedings and
                        attention to same; set
                        conference call with
                        Tiffany Amlot for
                        Monday 9/22 at 10:30.
9/19/2014   SJT         Emails with Mike         .20    330.00   66.00    1
                        Norton and Tiffany
                        Amlot regarding
                        amending complaint
                        and mandate.
9/22/2014   SJT         Intra-office conference; 1.20   330.00   396.00   1
                        telephone call with
                        Tiffany and Amlot
                        regarding request for
                        unopposed amendment
                        and interest in
                        expanded Rule 12(b)6)
                        briefing; email
                        regarding 8th Circuit
                        practice on panel
                        hearing second appeal;
                        email from Tiffany
                        Amlot requesting copy
                        of amended complaint;
                        intra-office conference
                        on supplemental
                        briefing question; email
                        to Tiffany regarding
                        same panel from
                        additional appeal and
                        supplemental briefing
                        question.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 11 of 36




9/23/2014    SJT        Review red-line             .30   330.00   99.00    1
                        version of proposed
                        second amended
                        complaint.
9/25/2014    SJT        Email from Mike             .20   330.00   66.00    1
                        Norton regarding
                        proposed amendment;
                        email from Tiffany
                        Amlot that PPH will
                        oppose amendment.
10/20/2014   SJT        Review order granting       .30   330.00   99.00    1
                        pro hac vice motion
                        and reply to resistance
                        to motion for leave to
                        amend.
11/9/2014    SJT        Received order              .20   330.00   66.00    1
                        granting motion for
                        leave to file amended
                        complaint; review
                        amended complaint
11/17/2014   SJT        Emails with Tiffany         .30   330.00   99.00    1
                        Amlot regarding
                        motion for extension of
                        time; review filed
                        motion.
11/18/2014   SJT        Review order granting       .10   330.00   33.00    1
                        motion for additional
                        time.


12/5/2014    SJT        Email from Tiffany          .70   33.00    231.00   1
                        Amlot with attached
                        draft brief in support of
                        motion to dismiss third
                        amended complaint;
                        additional emails
                        regarding approval and
                        filing of motion to
                        dismiss.
12/16/2014   SJT        Email from Mike             .20   330.00   66.00    1
                        Norton regarding
                        motion to strike; emails
                        with Tiffany Amlot
                        regarding brief
                        schedule.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 12 of 36




12/19/2014   SJT        Review Tiffany            .10   330.00   33.00    1
                        Amlot’s email to Mike
                        Norton on briefing
                        schedule.
12/22/2014   SJT        Emails with Tiffany       .10   330.00   33.00    1
                        Amlot regarding
                        briefing schedule and
                        call to Judge Bremer.
12/23/2014   SJT        Email from Tiffany       .20    330.00   66.00    1
                        Amlot regarding call to
                        Judge Bremer on
                        briefing schedule for
                        motion to dismiss and
                        motion to strike; review
                        Judge Jarvey’s text
                        order on briefing
                        schedule.
1/17/2015    SJT        Review draft resistance .30     340.00   102.00   1
                        to Plaintiff’s motion to
                        strike.


2/9/2015     SJT        Review Thayer’s reply     .30   340.00   102.00   1
                        to Planned
                        Parenthood’s resistance
                        to motion to exclude or
                        strike.
2/18/2015    SJT        Reviewed ruling           .20   340.00   68.00    1
                        denying motion to
                        strike.


2/23/2015    SJT        Reviewed plaintiff’s      .10   340.00   34.00    1
                        unopposed motion for
                        extension of time.


2/25/2015    SJT        Review order re-setting   .10   340.00   34.00    1
                        deadlines.



4/3/2015     SJT        Reviewed Thayer’s         .40   340.00   136.00   1
                        Brief in Resistance to
                        Motion to Dismiss.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 13 of 36




4/30/2015   SJT         Reviewed reply brief      .40   340.00   136.00     1
                        supporting motion to
                        dismiss; email to
                        Tiffany Amlot
                        regarding same.
6/22/2016   SJT         Reviewed ruling           .50   340.00   170.00     1
                        denying in part Motion
                        to dismiss.


6/24/2016   SJT         Intra-office conference .40     340.00   136.00     1
                        regarding Order on
                        Motion to Dismiss and
                        strategy moving
                        forward; attention to
                        intra-office emails
                        regarding conference
                        call on 6/28 at 4:30
6/28/2016   SJT         Further review of         .90   340.00   306.00     1
                        ruling on motion to
                        dismiss to determine
                        issues moving forward
                        and prepare for
                        conference call today;
                        intra-office conference
                        regarding status.
6/30/2016   SJT         Reviewed motion for       .10   340.00   34.00      1
                        extension of time to file
                        answer and reply.


7/6/2016    SJT         Review Order granting     .20   340.00   68.00      1
                        extension of time;
                        review order regarding
                        setting scheduling
                        conference for July 27.
7/22/2016   SJT         Reviewed Amlot email      .10   340.00   34.00      1
                        regarding review of
                        answer.


8/2/2016    SJT         Reviewed Tiffany          4.0   340.00   1,360.00   1
                        email and reply; review
                        of answer
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 14 of 36




8/3/2016    SJT         Reviewed draft answer      1.50   340.00   510.00   1
                        (40 pages) and
                        protective order and
                        letter regarding medical
                        records and financial
                        information; email to
                        SJF regarding same.
4/25/2018   SJT         Attention to TLu email     .30    360.00   108.00   1
                        regarding LR 56 (e) on
                        affidavit to support
                        documents used in MSJ
                        Appendix, rev’d LR56
                        and replied, add’l
                        emails with TLu
                        regarding affidavit.
5/3/2018    SJT         TCW KRodriguez for         .40    360.00   144.00   1
                        quick update on today’s
                        hrg and new Motion for
                        Summary Judgment
                        deadline of 5/15 and
                        56(d) deadline of 5/30;
                        rev’d Judge Bremer
                        order granting 4th
                        MTC as narrowed and
                        setting various MSJ
                        related d
                        deadlines.
5/10/2018   SJT         Rec’d TLu email            .40    360.00   144.00   1
                        regarding local practice
                        regarding cites to
                        complaint in Motion
                        for Summary
                        Judgment, attention to
                        LR 56(e) and reply to
                        TLu; attention 6o
                        CWhite email
                        regarding Motion for
                        Summary Judgment
                        filing issue.
5/11/2018   SJT         Rec’d JPark email          .40    360.00   144.00   1
                        regarding filing
                        questions for Motion
                        for Summary
                        Judgment; attention to
                        same; reply to JPark
                        regarding same.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 15 of 36




5/14/2018   SJT         Rev’d KRodriguez          .90   360.00   324.00   1
                        email and draft Motion
                        for Summary Judgment
                        Memo, Statement of
                        Facts and Jennifer
                        Warren-Ulrick’s
                        Declaration; reply to
                        KRodriguez; rev’d
                        Thayer mtn to file
                        Motion for Summary
                        Judgment under seal.
5/15/2018   SJT         Rev’d draft motions       .20   360.00   72.00    1
                        from Jae Park and
                        comment.


5/17/2018   SJT         Rev’d Thayer’s Motion     .80   360.00   288.00   1
                        for Summary Judgment
                        brief (35 page PDF).


5/29/2018   SJT         Rev’d motion and brief    .70   360.00   252.00   1
                        regarding DOJ request
                        to amend PO so DOJ
                        can review MSJs; rec’d
                        TLu email regarding
                        order granting DOJ
                        motion, rev’d order,
                        telephone conference
                        with Judge Bremer’s
                        clerk-order withdrawn,
                        email regarding same
                        and rev’d order
                        withdrawing prior
                        order.
6/12/2018   SJT         Telephone Conference      .40   360.00   144.00   1
                        with T. Lu regarding
                        resistance facts to
                        Motion for Summary
                        Judgment.
6/13/2018   SJT         Rev’d PPH’s 23 page       .50   360.00   180.00   1
                        resistance to DOJ’s
                        motion regarding
                        protective order, rev’d
                        and responded to T. Lu
                        email regarding Motion
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 16 of 36




                        for Summary Judgment
                        appendix issues.



6/13/2018   SJT         Rev’d DOJ reply and     .30     360.00   108.00   1
                        Ex. A and B thereto.



6/14/2018   SJT         Rev’d Thayer’s           1.30   360.00   468.00   1
                        motions to file under
                        seal and over length
                        brief and text orders
                        granting same; rev’d
                        draft resistance to
                        Thayer’s Motion for
                        Summary Judgement
                        (36 pages) and email to
                        K. Rodriguez and
                        Jonathan Wilson
                        regarding same.
6/15/2018   SJT         Rev’d K. Rodriguez       .80    360.00   288.00   1
                        email and attached
                        resistance to Thayer
                        SUMF and separate
                        stmt of addl facts and
                        reply; rev’d numerous
                        emails for K.
                        Rodriguez and others
                        regarding Thayer filing
                        materials that were not
                        under seal, reply with
                        solution to email
                        Magistrate Bremer in
                        the morning.
6/16/2018   SJT         Email to Magistrate      .50    360.00   180.00   1
                        Bremer regarding filing
                        by Thayer of materials
                        the were not under seal;
                        rev’d emails of Hixon,
                        Magistrate Bremer and
                        John Courter indicating
                        materials have been
                        sealed along with other
                        emails.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 17 of 36




6/18/2018   SJT         Rev’d Thayer’s Brief        2.10   360.00   756.00   1
                        resisting PPH Motion
                        for Summary
                        Judgment, attention to
                        emails and related other
                        filings; emails with K.
                        Rodriguez regarding
                        call today; rev’d R.
                        Hixson email on
                        disclosure and
                        Magistrate Bremer
                        reply regarding same
6/22/2018   SJT         Attention to email          .80    360.00   288.00   1
                        regarding pro hac vice
                        admission for C.
                        Miltich and rev’d
                        numerous emails
                        regarding submittal and
                        filin same; rev’d draft
                        reply brief; rev’d order
                        granting pro hac vice
                        motion.
6/28/2018   SJT         Hrg with Magistrate         .80    360.00   288.00   1
                        Bremer and counsel
                        and DOJ (portion)
                        regarding amending PO
                        for access to certain
                        filings by DOJ and hrg
                        on request for depo of
                        person who submitted
                        affidavit for PPH.
6/29/2018   SJT         Rev’d Thayer’s mtn          .70    360.00   252.00   1
                        regarding Simer Affid;
                        Telephone conference
                        with K. Rodriquez
                        regarding assignment
                        of MTS on Motion for
                        Summary Judbment
                        issue to Magistrate
                        Judge Bremer; rev’d
                        brief (16 pages) in
                        support of mtn to
                        strike, mtn to strike and
                        supporting exhibits.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 18 of 36




16/30/2018   SJT        Rev’d Local /Rule 72      .30   360.00   108.00   1
                        for scope of Magistrate
                        Judge authority over
                        discovery/MSJ based
                        on inquiry by K.
                        Rodriquez regarding
                        same.
71/2/2018    SJT        Rec’d JPark mtn for       .60   360.00   108.00   1
                        addl 7 days to resist
                        motion, rev’d RHixson
                        response, TCW
                        KRodriguea regarding
                        LR 72 and authority of
                        Magistrate Judge
                        Bremer to rule on DN
                        253, 254, detailed
                        email with attachment
                        from LR 72 and
                        motions 253-254
                        regarding same to Alan
                        Gilbert and KRidriguez
                        with recommendation
                        not to contact Judge
                        Bremer’s chambes
                        based on LR 72.
7/5/2018     SJT        Rev’d resistance to       .20   360.00   72.00    1
                        various motions re:
                        Simer affidavit


7/9/2018     SJT        Rev’d order on extn of    .40   360.00   144.00   1
                        time, rev’d JPark email
                        regarding why 2 days
                        less granted on exstn,
                        reply and rev’d Reply
                        Brief of Thayer on
                        MTS.
7/10/2018    SJT        Rev’d DN 255 and text     .30   360.00   108.00   1
                        order granting extn to
                        7/18, but not 7/20 as
                        requested, telephone
                        conference with Judge
                        Bremer’s judicial
                        assistant regarding the
                        same and email JPark;
                        telephone conference
                        with Melainie from
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 19 of 36




                        Judge Bremer’s
                        chambers and she did
                        consciously select 7/18
                        and email to JPark
                        regarding same.
17/12/2018   SJT        Rev’d RHixson email         .20    360.00   72.00    1
                        and attachment
                        regarding add’l
                        sampling.
71/20/2018   SJT        Rev’d PPH resistance        .30    360.00   108.00   1
                        to motion to strike
                        public disclosure
                        defense and supporting
                        Ex. 1-6
7/23/2018    SJT        Rev’d order amending        .60    360.00   216.00   1
                        protective order, rev’d
                        amended protective
                        order and rev’d order
                        denying Thayer motion
                        to strike Simer affidavit
                        and motion to strike
                        public disclosure
                        defense.
7/217/2018   SJT        Rev’d Thayer’s reply to     1.00   360.00   360.00   1
                        Motion for Summary
                        Judgment and sur-reply
                        to PPH’s Motion for
                        Summary Judgment
                        and Ex. A-G (Iowa
                        Code revisions, AG
                        opinions and Simer
                        CV); Rev’d
                        KRodriguez email to
                        DOJ attorneys and
                        email with link to
                        Motion for Summary
                        Judgment filings as
                        ordered.
7/30/2018    SJT        Rev’d KRodriguez            .30    360.00   108.00   1
                        email regarding
                        Thayer’s brief has
                        portions that should be
                        under seal; telephone
                        conference with K
                        Rodriguez regarding
                        same and appeal of
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 20 of 36




                        ruling and sur-reply to
                        Thayer’s newly
                        discovered authority.


18/2/2018   SJT         Rec’d CWhite’s email    .40     360.00   144.00   1
                        and mtn for sur-reply
                        and sur-reply; email to
                        Susan Freed regarding
                        Iowa statute issue
                        raised, rev’d SJF reply
                        and Jonathan Wilson’s
                        comments.
8/6/2018    SJT         Rec’d KRodriguez        .30     360.00   108.00   1
                        email regarding cover
                        filing for brief re
                        objections to
                        Magistrate Bremer’s
                        ruling on DOJ access to
                        Motion for Summary
                        Judgment filings, rev’d
                        LR 72A and reply.
8/20/2018   SJT         Rev’d DOJ’s response    .30     360.00   108.00   1
                        to appeal of Judge
                        Bremer decision.


8/27/2018   SJT         Rec’d DOJ’s filing that   .20   360.00   72.00    1
                        it won’t file statement
                        of interest based on
                        review of MSJ.
8/28/2018   SJT         Rev’d PPH Reply to        .20   360.00   72.00    1
                        support appeal of
                        Magistrate’s decision


8/29/2018   SJT         TCW KRodriguez           .50    360.00   180.00   1
                        regarding question on
                        attorney-client
                        privilege under Iowa
                        law and Tuasz case on
                        presence of accountant.
10/1/2018   SJT         Rev;d Judge Jarvey’s     .20    360.00   72.00    1
                        opinion affirming
                        Judge Bremer of
                        Protective Order ruling.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 21 of 36




4/1/2019    SJT         Reviewed 36 pages           1.00   375.00   375.00   1
                        Motion for Summary
                        Judgment ruling, email
                        Jonathan Wilson and
                        Susan Freed regarding
                        same; telephone
                        conference with K
                        Rodriguez regarding
                        ruling an impact-still
                        have claims on abortion
                        remaining.
10/4/2019   SJT         Rev’d joint agenda for      .10    375.00   37.50    1
                        10-8-19 conference
                        addressing Motion for
                        Summary Judgment
                        schedule for Phase II
                        claims on Medicaid
                        billing.
12/3/2019   SJT         Reviewed K Rodriguez        .50    375.00   187.50   1
                        email, reviewed
                        Jonathan Wilson’s red-
                        lines on Motion for
                        Summary Judgment
                        brief.
12/4/2019   SJT         Reviewed Motion to          .10    375.00   37.50    1
                        file brief under seal and
                        text order granting
                        same.
12/5/2019   SJT         Reply to K Rodriguez        .40    375.00   150.00   1
                        email regarding request
                        for page extension on
                        MSJ brief, attention to
                        C White emails
                        regarding filing of
                        appendix and size of
                        same. email internally
                        to CCAR.
12/6/2019   SJT         Rev’d various MSJ           .50    375.00   187.50   1
                        filings from C White,
                        reviewed same, and
                        replied to C White
                        regarding same, replied
                        to K Rodriguez inquiry
                        on Table of Contents in
                        brief.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 22 of 36




12/9/2019   SJT         Reviewed text order       .10    375.00   37.50    1
                        granting motion for
                        over-length brief.


1/6/2020    SJT         Reviewed C White          .10    385.00   38.50    1
                        email regarding
                        compressed portions of
                        appendix and reply
                        regarding remedy to
                        situation.
1/14/2020   SJT         Reviewed C White          .10    385.00   38.50    1
                        email and PACER
                        notice regarding
                        supplementing
                        appendix.
1/16/2020   SJT         Reviewed draft            1.00   385.00   385.00   1
                        resistance to Thayer
                        Motion for Summary
                        Judgment on post-
                        abortion services (24
                        pages)
1/21/2020   SJT         Reviewed Thayer’s         1.00   385.00   385.00   1
                        resistance papers to
                        Motion for Summary
                        Judgment, including
                        brief and resistance
                        SOUMF.
1/30/2020   SJT         Reviewed PPH’s reply      .50    385.00   192.50   1
                        brief in support of
                        Motion for Summary
                        Judgment (13 pages);
                        reviewed text order
                        granting additional
                        pages; reply to C White
                        regarding reply brief.
5/19/2020   SJT         Rev’d Judge Jarvey’s      1.30   385.00   500.50   1
                        ruling on cross-MSJs
                        on Count II and
                        judgment entry in favor
                        of PPH (35 pages),
                        email K Rodriguez;
                        rev’d email from
                        RHixson regarding
                        appeal.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 23 of 36




5/20/2020     SJT       Rev’d judgment entry.      .10    385.00   38.50     1




5/26/2020     SJT       Rev’d K Rodriguez          .30    385.00   115.50    1
                        email regarding cost
                        and fee appn; rev’d
                        local rules 54 and 54a,
                        reply email.
5/27/2020     SJT       Rev’d fee app’n and        1.00   385.00   385.00    1
                        brief in recent SJT case
                        awarding attorney fees
                        in federal court,
                        conference with
                        KRodriguez and C
                        Shite
5/28/2020     SJT       Draft affidavit            .30    385.00   115.50    1
                        regarding fee request.



5/9/2019      SJT       Reviewed draft             .30    375.00   112.50    1
                        resistance to Thayer’s
                        Motion to reconsider
                        and reply to C White
                        regarding same.


6/5/2019      SJT       Rev’d ruling denying       .30    375.00   112.50    1
                        Thayer’s mtn to
                        reconsider in its
                        entirety
Category 1-                                        59              $20,247
Total
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 24 of 36




Category 2-
Research



11/19/2012      SJT     Received voice            .30   310.00   93.00   2
                        message from Tiffany
                        regarding request for
                        oral argument; review
                        Local Rule 7 and
                        respond to inquiry;
                        email from Tiffany
                        with unresisted motion
                        for additional time;
                        received order granting
                        extension to 11/20/12.
Category 2                                        .3             93
Total




Category 3-
Investigation



10/10/2012      SJT     Email with newsletter     .20   310.00   62.00   3
                        article regarding Susan
                        Thayer.


10/23/2012      SJT     Review preservation       .20   310.00   62.00   3
                        letter from M. Kuipers



10/24/2012      SJT     Telephone conference      .30   310.00   93.00   3
                        with T. Amlot
                        regarding preservation
                        letter and brief.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 25 of 36




11/7/2012    SJT        Review T. Amlot’s          .10    310.00   31.00    3
                        letter to plaintiff’s
                        counsel regarding ESI.


11/29/2012   SJT        Received order             .10    310.00   31.00    3
                        regarding date for
                        initial disclosures.


1/16/2018    SJT        Reviewed 3 filings         .10    360.00   36.00    3
                        regarding motion for
                        extension of time
                        regarding scheduling
                        order.
1/17/2018    SJT        Reviewed Joint Agenda      .50    360.00   180.00   3
                        for tomorrow’s call;
                        reviewed 30(b)(6)
                        notice and defendant’s
                        objections thereto.
1/18/2018    SJT        Status conference          1.30   360.00   468.00   3
                        hearing with Judge
                        Bremer and counsel;
                        attention to post
                        conference emails and
                        new deposition
                        schedule; left voice
                        message for
                        KRodriguez regarding
                        local counsel obligation
                        to attend deposition;
                        reviewed order,
                        telephone conference
                        with KRodriguez
                        regarding deposition
                        participation.
1/19/2018    SJT        Attention to Thayer’s      .50    360.00   180.00   3
                        recent interrogatories
                        answers, left voice
                        message for Susan
                        Freed regarding Iowa
                        nurses who are expert
                        witness candidates;
                        email to SJF regarding
                        same; further review of
                        Magis Judge Bremer’s
                        order; conference with
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 26 of 36




                        SJF regarding Iowa
                        experts.



1/25/2018   SJT         Attention to               .40    360.00   144.00     3
                        KRodriguez email on
                        deposition location for
                        witness from Stanton,
                        IA and update on Iowa
                        expert; email to
                        KRodriguez regarding
                        same and Susan Freed
                        email update.
1/29/2018   SJT         Reviewed SJF email         .10    360.00   36.00      3
                        and KRodriguez reply
                        regarding potential
                        Iowa-based expert;
                        received email with
                        subpoena rider and
                        reply.
2/1/2018    SJT         Attention to deposition    .30    360.00   108.00     3
                        schedules and Estes
                        deposition; attention to
                        100 mile issue on
                        production of
                        documents and emails
                        regarding same.
2/2/2018    SJT         Further attention to       .60    360.00   216.00     3
                        subpoena of documents
                        and location v. mailing
                        to DB Law Firm and
                        service regarding same;
                        attention to RHixson
                        email and KRodriguez
                        email.
2/7/2018    SJT         Emails with Jonathan       .10    360.00   36.00      3
                        Wilson regarding
                        February deposition
                        and coverage.
2/8/2018    SJT         Deposition of Thayer.      5.00   360.00   1,800.00   3
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 27 of 36




2/13/2018   SJT         Rev’d Tony’s email      1.10   360.00   396.00     3
                        regarding subpoena fee
                        and reply and raised
                        telephone depo for 2/20
                        and 2/21; attention to
                        same; telephone
                        conference with
                        RHixson regarding
                        telephone attendance
                        and raised conflict of
                        interest issue; same.
2/20/2018   SJT         Attend depo of D.       3.30   360.00   1,188.00   3
                        Larsen and meeting
                        with Jennifer and
                        Kristen afterwards.
2/21/2018   SJT         Rev’d 2/20/18 Ltr to    8.00   360.00   2,880.00   3
                        Hixson regarding:
                        personnel at various
                        locations; meeting with
                        Kristen and Jen; attend
                        depo of Jen.
2/23/2018   SJT         Attention to            .60    360.00   216.00     3
                        Laube/Easter depo call-
                        in and email to Tony
                        regarding same;
                        attention to Estes non-
                        response to subpoena
                        duces tecum and email
                        to Tony regarding
                        same; rec’d Tony reply,
                        rev’d Jenny’s email
                        regarding call to Pam
                        Estes, email to Tony
                        regarding same.
2/24/2018   SJT         Rev’d RHixson ltr       .10    260.00   36.00      3
                        regarding 3 HR files
                        needed.


2/27/2018   SJT         Depo of Laube;          4.10   360.00   1,476.00
                        telephone conference
                        with Tony Lu re Laube
                        depo, Easter prep and
                        case status.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 28 of 36




2/28/2018   SJT         Telephone participation   2.50   360.00   900.00     3
                        in depo of Marj Easter,
                        attention to CWhite
                        email regarding pro hac
                        vice and FOIA request;
                        email Susan Freed,
                        rev’d reply, conference
                        with KMCC regarding
                        same; attention to
                        KMCC email and
                        attachments for open
                        records request.
33/1/2018   SJT         Telephone conference      2.50   360.00   900.00     3
                        with RHixson,
                        telephone conference
                        with Deb Tharnish;
                        telephone conference
                        with Tony Lu and
                        email to RHixson;
                        rev’d Rule 32:5:5(c)
                        and email to
                        Tony/Kristen regarding
                        same; telephone
                        conference with Tony
                        regarding same;
                        telephone conference
                        with RHixson, rev’d
                        KMCC draft open
                        records request letter.
3/5/2018    SJT         Attention to RHixson      .40    360.00   144.00     3
                        email re: Pam Estes
                        attendance at depo;
                        attention to
                        KRodriguez email
                        regarding nursing
                        scope of practice;
                        conference w, JRLB
                        and email regarding
                        same.
3/7/2018    SJT         Meeting with Sue          6.70   360.00   2,412.00   3
                        Haskell and Kristen
                        and Tony, depo of Sue
                        Haskell, email depo
                        notes to JCW.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 29 of 36




3/8/2018    SJT         Attend Pam Estes depo    7.20   360.00   2,592.00   3
                        and related research
                        issue


3/9/2018    SJT         Rev’d Hixson proposed .30       360.00   108.00     3
                        agenda for upcoming
                        status conference and
                        email Jonathan Wilson
                        regarding same,
                        attention to portion of
                        Judge Jarvey’s order on
                        issue of no prior order
                        for OCPs from
                        clinician (authorized
                        practitioner).
3/14/2018   SJT         Rev’d all of Thayer     1.10    360.00   396.00     3
                        depo exhibits and
                        Laube depo exhibits
                        and notes regarding
                        same.
3/15/2018   SJT         Rev’d text minute       .30     360.00   108.00     3
                        order; several Hixson
                        letters and supp to IDs


3/19/2018   SJT         Rev’d JCW notes from     .10    360.00   36.00      3
                        status conference.



3/22/2018   SJT         Rev’d Park email         .40    360.00   144.00     3
                        regarding affidavit to
                        authentic document
                        produced by no-party;
                        rev’d image and found
                        same; reply to Park.
3/29/2018   SJT         Rev’d Joint Status       .10    360.00   36.00      3
                        report on PPFA policy
                        mtn to compel and
                        pending depo.
4/4/2018    SJT         Rev’d Thayer’s 4th       .20    360.00   72.00      3
                        MTC
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 30 of 36




4/19/2018   SJT         Rev’d PPH resistance       .30    360.00   108.00   3
                        to Thayer’s 4th MTC.



4/24/2018   SJT         Rev’d plaintiff reply to   1.00   360.00   360.00   3
                        PPH resistance to 4th
                        MTC and exhibits;
                        rec’d KRodriguez vm
                        regarding 5/3/MTC hrg
                        is after 5/1 Motion for
                        Summary Judgment
                        deadline and wants
                        Motion for Summary
                        Judgment re-set;
                        telephone conference
                        with Judge Bremer’s
                        clerk regarding same;
                        telephone conference
                        with RHixson
                        regarding same; email
                        to KRodriguez
                        regarding same; rev’d
                        text order re-0setting
                        Motion for Summary
                        Judgment deadline and
                        reply to CWhite email
                        on form for MSJ.
4/30/2019   SJT         Reviewed Thayer’s          .80    375.00   300.00   3
                        motion and brief
                        seeking reconsideration
                        pursuant to Federal
                        rules of civil procedure
                        54(b) (24 pages brief);
                        reviewed local rules for
                        resistance deadline and
                        email K Rodriguez
                        regarding same;
                        reviewed order
                        granting motion to file
                        under seal.
5/4/2019    SJT         Reviewed stipulation       .30    375.00   112.50   3
                        and plan for 5/7/19
                        status conference.
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 31 of 36




5/8/2019     SJT        Reviewed Jonathan         .30     375.00   112.50      3
                        Wilson’s notes from
                        hearing and order
                        regarding same.
7/18/2019    SJT        Respond to C White        .20     375.00   75.00       3
                        email regarding expert
                        deposition dates;
                        reviewed C White
                        email to R. Hixson
                        regarding same.
7/19/2019    SJT        Rev’d C White email       .10     375.00   37.50       3
                        regarding expert
                        deposition on 8/16 and
                        email to confirm
                        conference room.
8/8/2019     SJT        Reviewed 21 pages         .90     375.00   337.50      3
                        (single spaced) Knau
                        supplemental
                        interrogatories answer
                        to rebut Singer report.
8/13/2019    SJT        Reviewed emails           .40     375.00   150.00      3
                        regarding Thayer
                        affidavit in support of
                        expert report and
                        reviewed same;
                        telephone conference
                        with Carter regarding
                        Knau deposition and
                        post 124 day claims.
8/16/2019    SJT        Attend deposition of      8.50    375.00   3,187.50    3
                        Thayer Expert W.
                        Knau taken by C
                        White.
Total for                                         61.6             $22,303.5
Category 3                                        hours
 Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 32 of 36




TOTAL                                       120.9           $42643.50
FEE                                         hours
REQUEST
Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 33 of 36




                      Exhibit 2
           Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 34 of 36

Stanley J. Thompson
stanthompson@davisbrownlaw.com
“Bright, has in-depth knowledge of the court system and developing case
strategies, and is immediately responsive to client inquiries.”
Chambers USA, Reference Feedback

Stan is an experienced and preeminent Iowa commercial litigator tackling complex
issues. Stan’s clients - Iowa banks, businesses, medical practices, and construction
companies - depend on him for his ability to efficiently process often complicated
information as he works toward a solution in their case.
In his over 30 years of experience, Stan has handled numerous types of litigation in
several industries - manufacturing, construction, healthcare, and financial institutions.
Today, his practice focuses mainly on commercial and complex business litigation,
specifically disputes amongst partnerships, LLCs, and trusts, and construction disputes.
A growing area of Stan’s practice is advising and representing medical practice
groups and individual physicians on various business matters, including non-compete
agreements, disputes involving members of ambulatory surgery centers, review of
contracts for construction on new facilities, and contracts to provide services to third
                                                                                            CONTACT INFORMATION
                                                                                            PH:     515-288-2500
parties.                                                                                    FAX:    515-243-0654

REPRESENTATIVE EXPERIENCE                                                                   BORN
                                                                                            RED OAK, IOWA
“Committed, practical and experienced in every aspect of trial.”
Chambers USA, Reference Feedback                                                            EDUCATION
                                                                                            IOWA STATE UNIVERSITY (B.A.,
  • Obtained verdict against regional bank on behalf of a client on claims of fraudulent    WITH DISTINCTION, 1982)
    misrepresentation and violation of a bank tying statute. The jury awarded the client    GEORGE WASHINGTON
    $545,000 in actual damages and $4 million of punitive damages. The case was             UNIVERSITY (J.D., WITH
    covered in the Des Moines Register, Business Record, and Sioux City Journal             HONORS, 1985)
    among others.
                                                                                            ADMITTED TO BAR
  • Defending six doctors and others in a dispute involving a non-compete agreement         1985, IOWA
    with an existing ambulatory surgery center. After the judge imposed an injunction
    on his clients, Stan presented evidence to convince the judge that the injunction       AREAS OF LAW
    should be lifted on two of the doctors. The case, which involves the construction of    ANTITRUST LAW
    a new medical office facility by Riverview Realty, has been covered in the Sioux City   BUSINESS LITIGATION
    Journal.                                                                                COMMERCIAL LITIGATION
  • Garnered a significant victory for MidWestOne Bank & Trust which was sued by            CONSTRUCTION LAW
    a Fortune 500 company represented by a national law firm. The lawsuit involved
                                                                                            INSURANCE DEFENSE
    multimillion-dollar claims based on trade secret misappropriation, aiding and
    abetting, and conspiracy. The two-week jury trial in the U.S. District Court for the    LITIGATION
    Southern District of Iowa culminated in a complete defense verdict for Stan’s client
    who was found not liable on any ground.
                                                                                            MEMBERSHIPS
                                                                                            DEFENSE RESEARCH
  • Earned a defense verdict on a dispute between two businesses regarding a merger;        INSTITUTE (DRI)
    the verdict was later affirmed on appeal.                                               IOWA STATE BAR
  • Prevailed on a motion to dismiss a shareholder suit which was affirmed at the 8th       ASSOCIATION
    Circuit and the U.S. Supreme Court denied certiorari.                                   LITIGATION COUNCIL OF
                                                                                            AMERICA
  • Successfully argued a bondholder case to the Minnesota Supreme Court which
    unanimously reversed the district court and court of appeals decisions on a pleading    POLK COUNTY BAR
    issue.                                                                                  ASSOCIATION

  • Successfully defended a cooperative on the trial of claims brought involving future
    contracts.
  • Litigated bondholder claims for a receivership in a high-profile case involving an
    Iowa water district.
  • Handled a trademark dispute for an Iowa company in the federal court for the
    Northern District of California.
  • Successfully settled a multimillion-dollar property damage claim against the Army
    Corp of Engineers for the 2011 record flooding along the Missouri River.
  • Adversary Proceeding in federal bankruptcy court regarding governance issues
    under the Iowa Limited Liability Partnership Act.
            Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 35 of 36

Stanley J. Thompson
stanthompson@davisbrownlaw.com
  • Represented client in a dispute valued at $2.5 million concerning alleged breaches of
    fiduciary duties and illegal handling of assets in a grantor trust.

REPRESENTATIVE CLIENTS
   • Iowa Orthopedics Center               • Ag Processing, Inc.
   • TriState Specialists, LLC             • Iowa State University Alumni Association
   • Graham Construction Company

AWARDS & HONORS
  • AV® Preeminent™ rated by Martindale-Hubbell. An AV certification mark is a
    significant rating accomplishment - a testament to the fact that a lawyer’s peers rank
    him or her at the highest level of professional excellence. Stan was also named “Top
    Rated Lawyer in Construction” by Martindale-Hubbell™ and American Lawyer Media.
  • Chambers USA, Litigation: General Commercial, Iowa Ranked Band 4, 2019. Stan has
    been ranked by Chambers for several years.
  • The Best Lawyers in America© 2019, Commercial Litigation and Litigation - Antitrust.
    Stan has been ranked since 2008.
  • 2018 Great Plains Super Lawyers, Business Litigation. Stan has been ranked since
    2007.
  • 2014 Super Lawyers Business Edition, Business Litigation

OF NOTE
Stan completed two highly competitive campaigns that gained national recognition for a
seat in the U.S. House of Representatives in 2002 and 2004.

PERSONAL
He resides in Clive with his wife, Nancy, and has four adult children.
Case 4:11-cv-00129-JAJ-CFB Document 332-4 Filed 06/19/20 Page 36 of 36
